Title: From John Adams to Oliver Wolcott, Jr., 17 November 1823
From: Adams, John
To: Wolcott, Oliver, Jr.



My Dear & Worthy old Friend.
Quincy 17th. November. 1823

With real pleasure I received your kind letter of July 28th. though I received it but a few days ago. I thank you for introduceing to me Major Wolcott Huntington —whose appearance and manners do honor to both his names—
I rejoice to hear that you enjoy so good health and I wish, that your Life may be prolonged for the Government of Connecticut as long as mine has been; which has been extended beyond all my anticipations and expectations.—
I have received a letter from our fellow Citizen and noble General, La Fayett within a few days, in which he hails Fanuil Hall as the Cradle of Universal Liberty to all Mankind—This is very flattering to the City of Boston and to all the United States, but the prospect at present is somewhat clouded, The old dragon, the offspring of the unholly alliance between political and Ecclesiastical tyrany now appears under the title of Legitimacy, which threatens to destroy the rights of the People to institute their own Government, and it will undoubtedly produce great calamities to mankind, But great is truth, and will ultimately prevail.—
Our political discussions are only a warfare of words, our Cannon are only Goose Quills, and our shot nothing but black ink, we shall preserve our Liberties a long time, let the crowned noddles of Europe bluster as they will—
A session of Congress approaches in no gloom and with no formidable apprehensions of danger or difficulty—The next Election thoroughly disenssed beforehand will go off in great tranquillity, whoever draws the longest higest ticket in the Lottery—Our Governor Eustis setts very easily in his Chair, and we are as happy as we ever shall be—
I am Sir with assurances of high Esteem / and regard—And in daily expectation of a / Summons to another department / your friend and humble Servant 
John Adams